O’CONNELL, Justice.
The law is well settled that the prevailing party is entitled to a final conclusion of the cause, and that being entitled to such is a substantial right of which the prevailing party could not be deprived, except upon clear grounds of equity and right. Muller v. Maxcy, Fla., 74 So.2d 879.
There were no clear grounds of equity and right, shown to exist in this case, such as would merit the entry of a decree without prejudice.
Therefore, that portion of the decree reading “without prejudice to the plaintiff’s” is improper.
This cause is remanded for the entry of an amended decree, not inconsistent with this opinion.
It is so ordered.
DREW, C. J., and TERRELL and HOB-SON, JJ., concur.